Citation Nr: 0510129	
Decision Date: 04/07/05    Archive Date: 04/21/05

DOCKET NO.  01-08 664	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs Medical and 
Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased disability rating for service-
connected headaches, currently evaluated as 10 percent 
disabling.


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a September 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (the RO).  



Procedural history

The veteran served on active duty from February 1980 to March 
2000. 

In a June 2001 rating decision, the RO granted the veteran's 
claim of entitlement to service connection for migraine 
headaches.  A noncompensable disability rating was assigned.  
The veteran filed a notice of disagreement in July 2001and in 
September 2001 issued a statement of the case.  The veteran's 
appeal was perfected with the timely receipt of a VA Form 9 
(substantive appeal) in October 2001.  
In January 2003, the RO increased the disability rating to 10 
percent.  The veteran has not expressed satisfaction with the 
assigned rating.  See AB v. Brown, 6 Vet. App. 35 (1993) 
[applicable law mandates that it will generally be presumed 
that the maximum benefit allowed by law and regulation is 
sought, and it follows that a claim remains in controversy 
where less than the maximum benefit available is awarded]. 

In December 2003, the Board remanded this issue to the VA 
Appeals Management Center (AMC) for additional evidentiary 
development.  The veteran submitted additional medical 
evidence in June 2004, and a VA examination was completed in 
January 2005.  Late the same month the AMC issued a 
supplemental statement of the case which continued to deny 
the veteran's claim.

Issues not on appeal

In December 2003, the Board remanded issues of entitlement to 
service connection for right and left foot disorders and 
right and left knee disorders for further development.  After 
the requested development was accomplished, the AMC issued a 
rating decision in January 2005 which granted service 
connection as to all four claims.  To the Board's knowledge 
the veteran has not appealed that decision, and accordingly 
it will be addressed no further.  See Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997) [where an appealed claim for 
service connection is granted during the pendency of the 
appeal, a second Notice of Disagreement must thereafter be 
timely filed to initiate appellate review of the claim 
concerning the compensation level assigned for the 
disability].

The Board's December 2003 decision also included a denial on 
the merits as to entitlement to service connection for a 
sleep disorder.  The Board's decision is final.  See 38 
C.F.R. § 20.1100 (2004).  Accordingly, that issue will be 
addressed no further.

In the Introduction to the December 2003 decision, the Board 
addressed several additional issues.  For various reasons, 
issues stemming from grants of service connection for 
hidradenitis suppurativa, hypertension, a low back disorder, 
a penile disorder, a scar of the left arm, chronic 
bronchitis, prostatitis, right ear hearing loss and tinnitus, 
as well as denials of service connection for generalized 
arthritis, pes planus and a hip disorder, were found not to 
be on appeal.  There has since been no change in the status 
of any of those issues, and the Board will not discuss them 
further.  

In a February 2002 statement, the veteran maintained that he 
has a kidney disorder, ear infections and a digestive 
disorder which are related to his military service.  Those 
issues were referred to the RO in the Board's December 2003 
remand, and the record now before the Board does not indicate 
that the RO has taken any action since then.  They are again 
referred to the RO.

Representation

The Board notes that while Disabled American Veterans 
submitted a VA Form 646 on behalf of the veteran in July 
2003, it does not appear that they represent him or that he 
has designated a Power of Attorney in this matter.  A 
notation in the file from Disabled American Veterans 
indicates that they do not represent him.  
In June 2004, the veteran submitted a letter stating: "add a 
notation to the record that they [DAV] do not represent me."  

The veteran is clearly aware that he is unrepresented, and 
has been informed by the RO as to how he can obtain a 
representative if he so desires.  Specifically , the veteran 
was notified by a June 2001 letter that the RO had no record 
of him appointing a service organization to represent him, 
and that the RO would supply him with a list of service 
organizations at his request.  It does not appear that the 
veteran acted on that offer.  The Board therefore concludes 
that the veteran wished to proceed unrepresented in this 
matter. 


FINDING OF FACT

The veteran's headache disability is manifested by complaints 
of migraine headaches that occur approximately 2 to 3 times 
per week with some photophobia.  Objective clinical findings 
show that the veteran has migraine headaches that are not 
incapacitating, and that generally do not affect the 
veteran's activities of daily living.


CONCLUSION OF LAW

The criteria for a higher disability rating for headaches 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.124a, Diagnostic Code 8100 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is an increased disability rating for his 
service-connected headaches.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 
14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2004) [reasonable doubt to be resolved in 
veteran's favor].  In Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990), the United States Court of Appeals for Veterans 
Claims (the Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54.

Duty to notify

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. 
§ 5103 (West 2002); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) 
[a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the June 2001 and January 2003 rating decisions, 
and by the September 2001 statement of the case (SOC), and by 
the January 2005 supplemental statement of the case (SSOC) of 
the pertinent law and regulations, of the need to submit 
additional evidence on his claim, and of the particular 
deficiencies in the evidence with respect to his claim.  In 
June 2001, the RO contacted the veteran by telephone and 
informed him of the provisions of the VCAA.  The RO explained 
to the veteran what steps had been taken to that point, and 
what evidence had been obtained and reviewed.  The RO also 
notified the veteran that it would assist him further in 
obtaining additional evidence.  

More significantly, a letter was sent to the veteran in June 
2001 in connection with the veteran's service connection 
claim.  That letter explained in detail the elements that 
must be established in order to grant service connection; it 
enumerated the evidence already received; and it provided a 
description of the evidence still needed to establish those 
elements.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  In the 
June 2001 VCAA letter, the RO informed the veteran that the 
RO would get such things as "medical records, employment 
records, or records from other Federal agencies," if the 
veteran supplied enough information to identify such records.  
The veteran was also notified that a VA examination was being 
scheduled to evaluate his claimed disabilities.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2004).  The June 2001 letter told the veteran 
that he could identify medical evidence showing treatment for 
a current disability, or submit statements from himself or 
others describing his symptoms.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004).  Even though the June 2001 letter did not 
specifically request that the veteran provide "any evidence 
in [his] possession that pertains to the claim" [as stated in 
38 C.F.R. § 3.159 (b)], it did request that he "Tell us about 
any additional information or evidence you want us to try to 
get for you."  The Board believes that this request 
substantially complies with the requirements of 38 C.F.R. § 
3.159 (b) in that it informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO.  In any event, as discussed immediately 
below the "give us everything you have" provision was 
subsequently fully explained to the veteran. 

In addition to the June 2001 letter, the RO sent a detailed 
letter in May 2004, which specifically informed the veteran 
of the evidence necessary to substantiate his increased 
rating claim.  That letter informed the veteran that he 
should "submit evidence showing that your service-connected 
headaches has increased in severity."  The letter also 
explained in similar terms as the June 2001 letter the types 
of evidence VA would obtain, and the types of evidence the 
veteran was expected to provide, and specifically notified 
him that "If you have any evidence in your possession that 
pertains to your claim, please send it to us."  In addition 
to medical evidence, the May 2004 letter also informed the 
veteran that he could "submit statement[s] from other 
individuals who are able to describe from their knowledge and 
personal observations in what manner your disability has 
become worse."  Also with respect to lay evidence, the 
letter informed the veteran that, "If you have not recently 
been examined or treated by a doctor and you cannot submit 
other evidence of increased disability, you may submit your 
own statement.  This should completely describe your 
symptoms, their frequency and severity, and other 
involvement, extension and additional disablement caused by 
your disability."

With respect to the "give us everything you have" provision 
contained in 38 C.F.R. § 3.159(b), the June 2004 letter 
advised the veteran as follows:  "If there is any other 
evidence or information that you think will help support your 
claim, please let us know.  If you have any evidence in your 
possession that pertains to your claim, please send it to 
us."

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 
17 Vet. App. 412 (2004), which appears to stand for the 
proposition that VCAA notice must be sent prior to 
adjudication of the issue by the RO.  The June 2001 VCAA 
notice letter was sent to the veteran prior to the RO's 
initial adjudication of his service connection claim.  
Moreover, following receipt of the May 2004 VCAA which 
specifically referenced to increased rating claim, the 
veteran was afforded ample opportunity to respond and to 
submit or identify evidence pertinent to his claim, and the 
RO readjudicated his claim in a January 2005 supplemental 
statement of the case.     

The Board notes that the fact that the veteran's claim was 
adjudicated by the RO in June 2001, within one year period 
after the VCAA notification letter, does not render the RO's 
notice invalid or inadequate.  The same applies to the 
January 2005 SSOC being issued with one year after the May 
2004 VCAA letter.  The Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 107, 117 Stat. 2651, ___ (Dec. 16, 2003) [to 
be codified at 38 U.S.C. §  ____], made effective from 
November 9, 2000, specifically addresses this matter and 
provides that nothing in paragraph (1) of 38 U.S.C.A. § 5103 
shall be construed to prohibit VA from making a decision on a 
claim before the expiration of the one-year period referred 
to in that subsection.

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

In particular, upon receipt of the veteran's claim for 
service connection, the RO obtained the veteran's service 
medical records and VA outpatient treatment records.  The 
veteran was also afforded VA examinations in August 2000, in 
November 2002, and in January 2005, and those reports were 
obtained and reviewed by the RO.  

The veteran has submitted additional medical evidence on 
several occasions.  There is no indication that there exists 
any evidence that has a bearing on this case that has not 
been obtained.    

The veteran has specifically contended in a January 2005 
letter that his January 2005 VA examination was inadequate.  
He pointed to the examiner's statement that not every page of 
the claims folder was reviewed.  He also pointed to the 
examiner's statement that he could not find a reference in 
the service medical records to an injury that led to a 
several day hospitalization for a closed head injury with 
loss of consciousness.  The veteran enclosed copies of those 
records.

The Board notes initially that its December 2003 remand did 
not instruct that an examination be conducted.  Therefore, 
there is no issue with respect to a violation of the Court's 
holding in Stegall v. West, 11 Vet. App. 268 (1998) [the 
Board errs as a matter of law when it fails to ensure 
compliance with its remand instructions].  The Board believes 
that the record contains adequate medical evidence, aside 
from the January 2005 examination, to decide the claim.  
Moreover, the January 2005 examiner's comments do not 
indicate that the veteran's records were not reviewed; only 
that the examiner selectively reviewed those records he 
deemed pertinent.  The examiner in fact included a detailed 
medical history in his report, including a detailed 
description of the record at issue, apparently described to 
him by the veteran.  His report reflects a familiarity with 
and discussion of not only the veteran's clinical history, 
but also his present complaints and the objective findings.  
The Board is satisfied that the examiner adequately analyzed 
the available data in reaching his conclusions.  Further, the 
examiner made findings that were pertinent to the criteria 
under the diagnostic code used to evaluate the veteran.  

With respect to the veteran's statement that the examiner was 
unable to locate a service medical record showing a several 
day hospitalization for a closed head injury with loss of 
consciousness, the Board finds that such evidence is not 
pertinent to an evaluation of the veteran's current medical 
condition.  Service connection has already been established 
for headaches.  The manner in which the veteran's head was 
injured in service has little if any bearing on his present 
condition or on whether his current symptomatology 
approximates the criteria for a higher rating.  

While the Board is cognizant of its responsibility to 
evaluate the veteran's appeal in light of the entire relevant 
medical history, see 38 C.F.R. §§ 4.1, 4.41 (2004); Peyton v. 
Derwinski, 1 Vet. App. 282, 287 (1991), the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  The Board does not believe that the 
January 2005 examiner's failure to locate the particular 
service record identified by the veteran significantly 
impacts the adequacy of the examination or the Board's 
ability to evaluate the appeal in light of the relevant 
medical history.  

The Board can find nothing to indicate that the January 2005 
examination was cursory or that the examiner did not give 
adequate attention to the veteran's complaints and medical 
history.  That the examiner's findings do not support the 
veteran's complaints is not a reason to find the examination 
inadequate.  Moreover, as a person without medical training, 
the veteran is not competent to comment on matters requiring 
medical expertise, such as the adequacy of a medical 
examination.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  Accordingly, the Board rejects the veteran's 
contention and the implied request that another examination 
be scheduled.  See also Counts v. Brown, 6 Vet. App. 473, 
478-9 (1994) and Gobber v. Derwinski, 2 Vet. App. 470, 472 
(1992) [VA's . . . . "duty to assist" is not a license for a 
"fishing expedition" to determine if there might be some 
unspecified information which could possibly support a 
claim].   

The veteran submitted additional medical evidence after the 
January 2005 SSOC was issued.  No waiver of RO consideration 
of such evidence was included.  
See 38 C.F.R. § 20.1304 (2004).  However, the submitted 
evidence consists of photocopies of service medical records 
that were already in the claims file and thus already have 
been considered by the RO.  These records were submitted by 
the veteran in an effort to elaborate on the cause of his 
service-connected disability.  However, as explained above 
service connection has been granted and it is the current 
level of disability which is at issue here.  The Board finds 
that a remand is not required for initial RO consideration of 
this evidence.   

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  The veteran 
was informed of his right to a hearing and was presented 
several options for presenting personal testimony.  He 
indicated in a July 2001 statement that he wanted a BVA 
hearing; however, he cancelled that request by way of an 
October 2001 letter.  He has not since requested another 
hearing.
The matter of representation has been fully discussed in the 
Introduction.  

Accordingly, the Board will proceed to a decision on the 
merits.   

Pertinent law and regulations 

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2004) [general rating considerations; 
essentials of evaluative ratings].


Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

Specific schedular criteria

Diagnostic Code 8100 [Migraine] provides the following levels 
of disability: 

50% With very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability;

30% With characteristic prostrating attacks occurring on 
an average once a month over last several months;

10% With characteristic prostrating attacks averaging 
one in 2 months over last several months;

0% With less frequent attacks.

See 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2004).

The rating criteria do not define "prostrating."  The Board 
additionally observes that the Court has not undertaken to 
define "prostrating".  Cf. Fenderson, 12 Vet. App. 119, in 
which the Court quotes Diagnostic Code 8100 verbatim but does 
not specifically address the matter of what is a prostrating 
attack.  According to Webster's New World Dictionary of 
American English, Third College Edition (1986), p. 1080, 
"prostration" is defined as "utter physical exhaustion or 
helplessness."

Factual background

On examination in August 2000, the veteran described having 
migraine headaches for some time.  The headaches produced a 
hammering type pain, "like a sledge hammer at times."  The 
veteran did not vomit with the headaches.  He said that he 
takes medication for the headaches.  The examiner's opinion 
was that the veteran had migraine headaches occurring 
approximately two times a week which were not incapacitating.

At the time of a November 2002 VA examination, the veteran 
stated that he had headaches daily which would last three to 
four hours.  He also described another type of headache three 
times a week which he described as a migraine.  During these 
headaches, he experienced no nausea, vomiting, photophobia or 
phonophobia.  The veteran reported that medications 
successfully suppress the headache and make it manageable.  
The veteran reported that in the last year he had missed 
three days of work on six occasions.  Physical examination of 
the veteran was unremarkable.  

A February 2003 clinical report described a history of 
episodic vascular and mixed headaches.  However, these 
attacks were not described as prostrating.  Indeed, the 
examiner noted that although the veteran had a headache which 
was ongoing at the time of the examination, the veteran was 
able to drive himself to the hospital for his examination 
without difficulty.  He was alert and cooperative at the time 
of the examination.  Although he was found by the examiner to 
be in obvious discomfort, the veteran was not incapacitated.

The veteran told the January 2005 examiner that his symptoms 
have considerably increased in severity and frequency.  
However, he stated that after a recent change in medication, 
within about 30 minutes of taking his new medication, he is 
usually significantly better.  He described a moderate amount 
of tension across the forehead when he has headaches.    

The January 2005 examiner reported that he found nothing 
unusual in his examination of the veteran.  The examiner 
described the veteran's condition as generally not affecting 
the veteran's activities of daily living.  The veteran stated 
that he was bothered frequently by outside stressors in his 
job as a security guard, and that such stressors were 
productive of severe headaches.  However, he did not describe 
such attacks as prostrating or in terms that would support an 
interpretation of prostrating attacks.  Indeed, the veteran 
stated that he does not permit these attacks to interfere 
with his work, although at times it is a significant 
difficulty.
 
Analysis

The veteran is seeking an increased disability rating for his 
service-connected headaches, which are currently evaluated as 
10 percent disabling under 38 C.F.R. § 4.124a, Diagnostic 
Code 8100 (2004).  He essentially contends that the 
symptomatology associated with his headaches is more severe 
than is contemplated by the currently assigned rating.  

Assignment of diagnostic code 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran has been diagnosed with migraines, most recently 
by the January 2005 VA examiner.  Diagnostic Code 8100 deals 
specifically with migraines.  The veteran has not suggested a 
more appropriate diagnostic code, and the Board cannot 
identify one.

Accordingly, Diagnostic Code 8100 is the most appropriate as 
to this issue and the Board will apply it below.



Schedular rating

The Board has reviewed the evidence of record, and for 
reasons that will be expressed in greater detail below, the 
Board finds that the overall level of symptomatology 
associated with the veteran's headaches is not consistent 
with the criteria enumerated for a 30 percent or higher 
rating.  

The key factor in evaluating migraines is the presence and 
frequency of prostrating attacks.  To warrant a 30 percent 
rating under Diagnostic Code 8100, the evidence must show 
characteristic prostrating attacks occurring on an average 
once a month over the last several months.  To warrant a 50 
percent rating, the evidence must show very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  

In essence, an increased rating above the currently assigned 
10 percent is not warranted, based on specific medical 
findings that the veteran's headaches are not incapacitating 
and do not interfere significantly with his work or other 
activities.  There is an absence from the medical record, and 
indeed from most of the veteran's descriptions of his 
symptoms, of any reference to prostrating attacks or attacks 
of the type and degree contemplated for a 30 percent or 
higher rating.  The Board believes that the veteran's own 
description of headaches that are "manageable," even though 
requiring medication, is inconsistent with the conclusion 
that they are prostrating.

The Board is of course aware of the veteran's own 
contentions.  In his August 2001 notice of disagreement, the 
veteran stated that he gets migraines 2 to 3 times per week.  
In an October 2001 letter, he stated that headaches have 
occurred more than twice a week since service.  Similarly, in 
an August 2002 letter, the veteran stated that he was having 
migraine headaches daily within the past three months. The 
Board has no reason to doubt the veteran's statements, since 
they are congruent with his reports to health care providers.  
However, also consistent with his reports to doctors that 
veteran has not indicated that his headaches were prostrating 
in nature or that they prevented him from continuing with his 
daily activities.  Indeed, in the October 2001 letter, he 
stated that the medication he takes keeps him from frequent 
doctor visits.  The Board believes that the veteran's 
statements are essentially in accord with the medical 
evidence; and, overall, they do not contradict the findings 
of the January 2005 examiner that the veteran's condition 
generally does not affect his activities of daily living, or 
those of the August 2000 examiner, that the veteran's 
headaches were not incapacitating.

In a February 2003 letter, the veteran stated that in 2001 
and 2002 together, he missed over 50 days from work.  
However, he stated that these absences were due to problems 
with his ears, bronchitis, prostatitis, and sleep apnea in 
addition to his headaches.  A review of the record indicates 
that the veteran is service connected for fourteen different 
disabilities, to include prostatitis, hearing loss and 
chronic bronchitis, as well as being non service connected 
for other claimed disabilities, including sleep apnea.  It 
does not appear that the veteran's headaches, alone, have 
caused any absence from work by his own report.  

The November 2002 examiner reported that the veteran rated 
his daily headaches at 8 out of 10, and his migraines at 10 
out of 10.  However, this is a recitation of the veteran's 
own self appraisal and is not an objective finding.  See 
Swann v. Brown, 5 Vet. App. 229, 233 (1993) [the mere 
transcription of medical history does not transform the 
information into competent medical evidence merely because 
the transcriber happens to be a medical professional].  As 
has been reported in the factual background section above, 
physical examinations of the veteran have been clinically 
negative.  The Board believes that a description by the 
veteran of his headache pain being 10 out of 10 [the most 
excruciating pain imaginable] does not square with his 
reports that the headaches do not significantly interfere 
with his daily functioning.  See 38 C.F.R. § 4.10 (2004).  
Indeed, the only report of the veteran's seeking medical 
treatment for headaches, in February 2003, although noting 
discomfort (due to photophobia, not pain), indicated that the 
veteran drove himself to the hospital "without difficulty".  
This is hardly consistent with extreme pain on an 8 out of 10 
or 10 out of 10 scale.  

The Board wishes to make it clear that it certainly does not 
dispute that the veteran's headaches may be uncomfortable and 
inconvenient, and may indeed cause some degradation in his 
efficiency on the job.  This is recognized in the assignment 
of a 10 percent rating.  See 38 C.F.R. §§ 3.321(a), 4.1; see 
also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired]. Thus, while in no way diminishing 
the obvious impact that the headaches have on the veteran's 
life style in general, the Board finds nothing in the record 
which allows for the assignment of a disability rating higher 
than the currently assigned 10 percent.
   
In sum, the evidence of record does not demonstrate 
prostrating attacks occurring on an average once a month over 
last several months.  Nor does the evidence demonstrate very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  As noted 
above, the veteran told the January 2005 examiner that he 
does not permit these attacks to interfere with his work.  
For the reasons described above, the Board finds that the 
veteran's headaches are not productive of such symptomatology 
as warrants a rating higher than 10 percent.  

Fenderson considerations 

In this case, the medical evidence of record appears to 
support the currently assigned rating for the entire period 
since service connection was granted, April 1, 2000.  The 
reported symptoms do not allow for the assignment of a 30 
percent or higher disability rating at any time during the 
period of time here under consideration.  Based on the 
record, the Board finds that a 10 percent disability rating 
was properly assigned for the entire period.   

Extraschedular rating

The Board notes in passing that the veteran has not in 
connection with this appeal indicated, nor presented evidence 
to support the premise, that his service-connected headaches 
result in marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b) (2004) [extraschedular rating criteria]. 
Accordingly, in the absence of the matter being raised by the 
veteran or adjudicated by the RO, the Board will not address 
the veteran's entitlement to an extraschedular rating.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In the event the 
veteran believes consideration of an extraschedular rating 
for his headaches is in order, he may raise this with the RO.

Conclusion

In conclusion, for the reasons and bases expressed above, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to an increased rating for 
his service-connected headaches.  The benefit sought on 
appeal is accordingly denied.


ORDER

The veteran's claim of entitlement to an increased evaluation 
for service-connected  migraine headaches is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


